Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The instant Application 16/692,593 is a CON of the Application 15/310,751 (Abandonment mailed 01/21/2020)
3.	Claims 25-30 and 32-48 are presented for examination. 
4.	Claim 31 is missing and Claims 1-24 are cancelled.
5.          This office action is in response to the claims filed 07/10/2020. 
6.	Claims 1, and 48 are independent claims.
7.	The office action is made Non-Final.

Information Disclosure Statement
8.        The information disclosure statement (IDSs) submitted on 11/22/2019 was considered by the examiner.
Examiner Note
9.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

12.	Claims 25-31, 34-36 and 39-48 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miranker et al (US 20150269223 A1) hereinafter as Miranker.

13.	Regarding claim 25, Miranker teaches an Apparatus for generating a putative ontology from a data structure associated with a data store, the apparatus including an electronic processing device that generates a putative ontology by:
a. creating a normalised schema from the data structure associated with a data store (FIG. 3: An example relational schema (normalised schema) and its synthesized domain model, [0003], “creating a structurally uniform representation of heterogeneous data, data models, and application domain models in a stack of computer languages, RDF (Resource Description Framework), RDFS (RDF Schema), OWL (Web Ontology Language) and SPARQL (SPARQL Protocol and RDF Query Language), also known as the Semantic Web stack.”[0004], “Relational databases comprise data stored as records in tables, (synonymously rows in relations).  Each table defines a record structure comprising a set of named columns (normalised schema).” see also RDF triple store/ RDF data sources, [0007], algorithmically transforms the relational databases SQL schema, to an equivalent representation in one or more Semantic Web languages, including, but not In line with Applicant Pre-Grant Pub [0095]); 

b. identifying instances of data in the normalised schema which had been metadata denormalised in the data structure associated with a data store ([0024], FIG. 7: Example relational schema with instances and the relational triple (RDF) representation with the same instances, [0051], table “if(x instanceOf Class)” see also [0050], translates the table Product into the ontological concept Product (concept table). determining at least one concept table in the data structure (denormalisation technique and schema)), see also Fig 4 & 5 & 6, [0037] and [0007], [0009]-[0010] reading data from disparate data source, exposing the data as RDF and creating a putative ontology to describe the data.. In line with Applicant claim 27 and Pre-Grant Pub [0 097], [0100]-[0101], [0109]-[0112] and [0276], also see [0041], “Relational data can be transformed into RDF through existing ETL methods” In line with Applicant Pre-Grant Pub [0271], “The ELT module performs the functions of data extraction, transformation and loading common to all ETL tools without the use of a metadata repository”.); 

c. determining whether the data identified in (b) was defining a relationship between the rows in the metadata denormalised in the data structure associated with a data store ([0007], [0009]-[0010], “the RDF of the relation data can be represented as a relation with three columns: subject, predicate and object.”, also see [0041], “Relational data can be transformed into RDF through existing ETL methods”, In line with Applicant Pre-Grant Pub [0105], [0147]).

d. identifying at an ontology object property from the relationship identified in (c) ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty. (Ontology web languages)” And the table. In line with Applicant Pre-Grant Pub [0191]-[0197]); 
e. determining whether the data identified in (b) was defining a concept in the rows of metadata denormalised in the data structure associated with a data store (Fig 15, [0050], “translates the table Product into the ontological concept Product” and [0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty and the table.. In line with Applicant Pre-Grant Pub [0098], [0109]-[0112]);

f. identifying at least one ontology class from each row identified in (e) (Fig 15, [0050], “translates the table Product into the ontological concept Product” and [0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty and the table.. In line with Applicant Pre-Grant Pub [0098], [0109]-[0112]); 

g. creating at least one second ontology class from at least one of the normalised schema classes which was not created by metadata denormalisation (FIG. 16 & 17.  generating a putative ontology from a data structure, such as a database schema, reading data from disparate data source, exposing the data as RDF and creating a putative ontology to describe the data.); 

h. creating at least one ontology object property from a relationship identified in the normalised schema ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty.” And the table. In line with Applicant Pre-Grant Pub [0191]-[0197]); and 

i. creating at least one ontology data property from an attribute of each entity on the normalised scheme ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty.” And the table. In line with Applicant Pre-Grant Pub [0191]-[0197]).  

14.	Regarding claim 26, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device utilises a rules based approach In line with Applicant Pre-Grant Pub [0119], [0186]).  

15.	Regarding claim 27, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the denormalisation technique and schema is a concept table ([0050], translates the table Product into the ontological concept Product (concept table). In line with Applicant Pre-Grant Pub [0100]-[0101], [0109]-[0112], determining at least one concept table in the data structure (denormalisation technique and schema)).  

16.	Regarding claim 28, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device uses respective rules to determine at least one of: 
the ontology class ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty and the table.. In line with Applicant Pre-Grant Pub [0098], [0109]-[0112]);
at least one data property associated with the ontology class ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty and the table.. In line with Applicant Pre-Grant Pub [0098], [0109]-[0112]); 
at least one an ontology class instance associated with the ontology class ([0024], FIG. 7: Example relational schema with instances and the relational triple representation with the same instances, [0051], table “if(x instanceOf Class)”. In line with Applicant Pre-Grant Pub [0097]); and 
at least one object property associated with the ontology class ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty and the table.. In line with Applicant Pre-Grant Pub [0098], [0109]-[0112]).  

17.	Regarding claim 29, Miranker teaches the invention as claimed in claim 27 above and further teaches wherein identifying the at least one first ontology class in the data structure uses at least one of the following techniques: 
examining a table structure ([0004], “Each table defines a record structure comprising a set of named columns”[0009], “Name” attribute, [0012]); 
examining relationships between tables ([0009]); 
examining table names ([0009]); and 
examining names of attributes within the table.  

18.	Regarding claim 30, Miranker teaches the invention as claimed in claim 29 above and further teaches wherein the concept table is at least one of: 
a type table ([0015], “There may be more than one triple table where a given table would be for a particular datatype.  Therefore a "triple" table may refer to a table with more than three columns and there may be more than one triple table used to process a query, so that the query can be applied to more than one datatype.” [0050], triple table); 
a bill of materials table having a bill of materials structure; 
related to a bill of materials table having a bill of materials structure; and 
related to a type table.  

19.	Regarding claim 34, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device uses respective rules to determine at least one of: 
at least one of an ontology class instance associated with the at least one first ontology class ([0024], FIG. 7: Example relational schema with instances and the relational triple representation with the same instances, [0051], table “if(x instanceOf Class)” see also [0050], translates the table Product into the ontological concept Product (concept table). determining at least one concept table in the data structure (denormalisation technique and schema)). In line with Applicant Pre-Grant Pub [0097], [0100]-[0101], [0109]-[0112]); and 
at least one object property associated with the at least one first ontology class ([0051], “the generation of owl:Class, owl:ObjectProperty and owl:DatatypeProperty and the table.. In line with Applicant Pre-Grant Pub [0098], [0109]-[0112]).  

20.	Regarding claim 35, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device identifies the at least one first ontology class at least, in part, by: 
selecting a table; identifying a related table; examining a type of the related table and the relationships to the related table; and selectively determining the selected table to be a concept table depending on the results of the examination ([0050], translates the table Product into the ontological concept Product (concept table). In line with Applicant Pre-Grant Pub [0100]-[0101], [0109]-[0112], determining at least one concept table in the data structure (denormalisation technique and schema)).  

21.	Regarding claim 36, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device defines a class name of the at least one first ontology class using the at least one attribute value ([0065], “it is possible to use the names from the relational schema to label the concepts in the ontology”, [0074] and Fig 16 & 17).  
22.	Regarding claim 39, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the normalised schema determines at least one validated attribute in accordance with at least one of: user input commands; and a primary key of the at least one table ([0009], [0012], “Property IRIs in the SPARQL query are translated into SQL as equality tests on the property column of the view.  In one embodiment, the primary keys are used explicitly in the synthesized domain model.” [0080], “selecting and validating attribute based user input command “select...Where”, see also [0051]).    

23.	Regarding claim 40, Miranker teaches the invention as claimed in claim 39 above and further teaches wherein the electronic processing device determines each attribute value of the at least one validated attribute to be a selected attribute value ([0009], [0079]-[0080]).    

24.	Regarding claim 41, Miranker teaches the invention as claimed in claim 40 above and further teaches wherein the electronic processing device determines at least one selected attribute value in accordance with user input commands ([0009], [0079]-[0080]).  

25.	Regarding claim 42, Miranker teaches the invention as claimed in claim 41 above and further teaches wherein the electronic processing device: displays a list of attribute values of the at least one validated attribute; and determines at least one selected attribute value in accordance with user input commands ([0065], “a user may use a GUI (graphical user interface) or a process may methodically examine each string derived from the database schema, determine its uniqueness and/or replace it from a list of unique strings defined a priori.  In yet another embodiment, these methods may be combined by applying each one and concatenating the results”, see also [0007], “algorithmically transforms the relational databases SQL schema, to an equivalent representation in one or more Semantic Web languages, including, but not limited to RDF (Resource Description Framework), RDFS, OWL or RIF... the transformation includes the relational constraints (validation step before the transformation step).  The synthesized domain model acts as a mapping of the relational schema to the semantic web schema.  The mapping can be used to map the semantic web schema back to the relational schema.” And [0009]-[0010], “creates a relational database representation of the relational data as RDF triples that can respond to SQL queries.  The precise content of the RDF triples is determined by and is consistent with the synthesized domain model.” In line with Applicant Pre-Grant Pub [0206]).  

26.	Regarding claim 43, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device: determines at least one record including an attribute value corresponding to the at least one first ontology class; and uses the at least one record to determine at least one ontology class instance ([0024], FIG. 7: In line with Applicant Pre-Grant Pub [0097]).  

27.	Regarding claim 44, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device, for any ontology term corresponding to an attribute: determines foreign keys associated with the at least one table; and generating object properties based on the foreign keys ([0045], [0051]).  

28.	Regarding claim 45, Miranker teaches the invention as claimed in claim 44 above and further teaches wherein the keys include primary and foreign keys ([0012], [0045], primary and foreign keys).  

29.	Regarding claim 46, Miranker teaches the invention as claimed in claim 25 above and further teaches wherein the electronic processing device determines data properties of the at least one first ontology class in accordance with attributes related to the validated attribute ([0009], [0012], “Property IRIs in the SPARQL query are translated into SQL as equality tests on the property column of the view.  In one embodiment, the primary keys are used explicitly in the synthesized domain model.” [0080], “selecting and validating attribute based user input command “select...Where”, see also [0051]).  

30.	Regarding claim 47, Miranker teaches the invention as claimed in claim 46 above and further teaches wherein the electronic processing device further creates an ontology term corresponding to at least one other table in the data structure ([0062]).

31.	Regarding claim 48, this claim recites a method performs the method of system claim 25 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

33.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

34.        Claims 32, 33, 37 and 37 are rejected under 35 U.S.C.103 as being unpatentable over Miranker et al (US 20150269223 A1) hereinafter as Miranker in view of Nguyen et al (US 6202070 B1) hereinafter as Nguyen.

35.         Regarding claim 32, Miranker teaches the invention as claimed in claim 30 above, Miranker did not specifically teach wherein the concept table is related to a bill of materials table, the bill of materials table including many to many relationships.
However Nguyen teaches wherein the concept table is related to a bill of materials table, the bill of materials table including many to many relationships (col 51, lines 14-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Nguyen’s system into Miranker’s and by incorporating Nguyen into Miranker because both system are related to database Management Systems would provide numerous advantages in optimized distribution model.

36.         Regarding claim 33, Miranker teaches the invention as claimed in claim 30 above, Miranker did not specifically teach wherein the concept table is related to a type table, the type table being related by a many to one relationship.
However Nguyen teaches wherein the concept table is related to a type table, the type table being related by a many to one relationship (col 51, lines 14-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Nguyen’s system into Miranker’s and by incorporating Nguyen into Miranker because both system are related to database Management Systems would provide numerous advantages in optimized distribution model.

37.         Regarding claim 37, Miranker teaches the invention as claimed in claim 25 above, Miranker did not specifically teach wherein the at least one first ontology class is related to a bill of materials table containing at least two foreign keys that refer to a primary key in the at least one first ontology class.
However Nguyen teaches wherein the at least one first ontology class is related to a bill of materials table containing at least two foreign keys that refer to a primary key in the at least one first ontology class (col 14, lines 9-21).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Nguyen’s system into Miranker’s and by incorporating Nguyen into Miranker because both system are related to database Management Systems would provide numerous advantages in optimized distribution model.

38.	Regarding claim 38, Miranker and Nguyen teach the invention as claimed in claim 37 above and further Nguyen teaches wherein the electronic processing device identifies an attribute of the bill of materials table that defines an object property relating the two classes identified by the foreign keys, in accordance with user input commands (col 14, lines 9-21).    

CONCLUSION
39.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Fox et al (US 20030120665 A1)
Nguyen et al (US 20150142828 A1)
Baker et al (US 20120143881 A1)
Onomori et al (US 20090070295 A1)
Funakoshi et al (US 20080140389 A1)
Amand et al (US 20150019248 A1)
Li et al (US 20110055240 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169